599 S.E.2d 408 (2004)
Tony Ray SMITH
v.
Staci Day BARBOUR and Bilil Kanawati.
No. 181P04.
Supreme Court of North Carolina.
June 24, 2004.
Staci D. Barbour, Pro Se.
Helen Oliver, for Tony Smith.
Marc Sokol, Raleigh, for Kanawati.

ORDER
Upon consideration of the petition filed by Defendant on the 20th day of April 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."
*409 Upon consideration of the petition filed by Defendant on the 20th day of April 2004 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference this the 24th day of June 2004."